DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 recites the limitation "the accommodation space" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5 recites, “at least one protrusion extending from an inner surface, in particular from the side wall or the top section of the crucible.” The use of “in particular” is indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 19 recites, “providing a source material consisting of one of a reaction fluid, in particular liquid, and an injection fluid, in particular liquid, in the crucible, wherein the source material.” The use of “in particular” is indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 16 recites, “dense graphite.” It is unclear what the difference is between graphite and dense graphite. For the purposes of expediating examination, graphite is interpreted as being dense graphite because graphite has some density. 

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 19 recites, “providing a source material consisting of one of a reaction fluid, in particular liquid, and an injection fluid, in particular liquid, in the crucible, wherein the source material is selected from one of the group consisting of solid phase material, liquid phase material, gaseous phase and mixture phase material comprising a C-, H-, CH- solution.” First, the claim recites a source material consisting of a reaction fluid and an injection fluid. It is unclear what the difference is between a reaction fluid and an injection fluid. Second, the claim recites the source material is selected from the group consisting of a solid phase material. It is unclear how a solid phase material could be a reaction fluid or injection fluid. Third, it is unclear what “a C-, H-, CH- solution” is intended to modify. Is the solid phase material a C-, H-, CH- solution, or a gaseous phase a C-, H-, CH- solution? Those interpretations would be inconsistent with the conventional definition of solution.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 12-16, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US 2014/0366807).
Kim et al teaches an apparatus for growing crystals, the apparatus comprising a chamber 400, and a crucible 100 being arranged in a heatable accommodation space of the chamber, wherein the crucible 100 comprises an inner volume which is configured for growing crystals inside, wherein the crucible comprises a bottom from which respective side walls extend to a top section 140 of the crucible, wherein the crucible comprises at least one deposition section 170 which is configured for attaching a seed crystal 161, 162, 163, wherein the deposition section is formed on at least one of the side wall and the top section of the crucible (seed holder 170 on top cover 140). (See Fig 1-2; [0015]-[0048]).
Referring to claim 2, Kim et al teaches the deposition section comprising the seed crystal located on the lid 140 at the top of the crucible 100 (Fig 1), which reads on the bottom is free of a deposition section for a seed crystal.
Referring to claim 3, Kim et al teaches the crucible 100 extends between the bottom containing raw materials 130 and the top section (lid 140) along a vertical direction. (see Fig 1).
Referring to claim 4, Kim et al teaches the crucible comprises plurality of deposition sections, each being configured for attaching a seed crystal 161, 162, 163, wherein the deposition sections are spaced apart from each other and are formed on the top section (lid 140) of the crucible 100 (See Fig 1).
Referring to claim 5, Kim et al teaches the crucible comprises a plurality of protrusions extending from an inner surface, in particular from the top section of the crucible, into the inner volume, wherein the deposition section is formed at the protrusion (See [0016]-[0044] and Fig 1 shows the deposition section located on the lid has a protrusion 170 for a seed holder and guide members 121, 122, 123 also protrude from the top section).
Referring to claim 6, Kim et al teaches the crucible comprises a plurality of protrusions extending from the inner surface of the crucible into the inner volume, wherein the protrusions are spaced apart from each other. (See [0016]-[0044] and Fig 1 shows the deposition section located on the lid has a protrusion 170 for a seed holder and guide members 121, 122, 123 also protrude from the top section).
Referring to claim 12, Kim et al teaches the chamber comprises a plurality of heating elements 500, which surround an outer wall of the chamber to provide a heat energy to the crucible (Fig 1; [0046]-[0048]).
Referring to claim 13, Kim et al teaches the plurality of heating elements are configured for heating up the inner volume. Kim et al teaches the heat is capable of sublimated a raw material of SiC ([0048]); therefore, would be capable of heating up the inner volume to a temperature between 1350°C and 1450°C.
Referring to claim 14, Kim et al teaches the plurality of heating elements is an RF induction coil ([0047]).
Referring to claim 15, Kim et al teaches an insulating material (200 graphite felt) arranged in the accommodation space between the crucible 100 and a wall of the chamber 400 (See Fig 1 and [0045]).
Referring to claim 16, Kim et al teaches the crucible is made of graphite ([0020]) which reads on carbon based and dense graphite.
Referring to claim 18, Kim et al teaches growth of an ingot using the apparatus of claim 1, as discussed above.
Referring to claim 19, Kim et al teaches a source material of solid raw material source 130 which is sublimated into a gas which reads on a reaction fluid (Fig 1; [0002]-[0025]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 7-11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2014/0366807), as applied to claim 1-6, 12-16, and 18-19 above, and further in view of Mueller et al (US 2009/0056619).
Referring to claim 7, Kim et al teaches all of the limitations of claim 7, as discussed above, except the crucible comprises at least one nozzle, wherein the nozzle is configured for injecting a reaction fluid into the inner volume of the crucible.
In a method and apparatus for physical vapor transport growth, Mueller et al teaches a crucible 10 with a wall 11, lid 12 and floor 13, wherein a seed crystal 14 is located adjacent the lid, silicon carbide source powder 16 is located at the bottom and a nozzle (tube 20) has an upper portion 21 extending above the source powder and a halogen containing gas (reaction fluid) (SiHBr, SiHCl3, SiH13, SiH3Cl) is introduced into the crucible through the tube so that heated gas exiting the tube react with vaporized species generated from the source powder 16 (Fig 4, [0028-[0053]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kim by providing a nozzle configured for injecting a reaction fluid into the inner volume of the crucible, as taught by Mueller et al, to inject gas to moderate or elimination the variations in stoichiometry, or to supply dopant gas ([0034]-[0049]).
Referring to claim 8, the combination of Kim et al and Mueller et al teaches the at least one nozzle is configured for ejecting the liquid fluid in a direction towards one of the deposition sections (Mueller Fig 4 shows tube 20 directing gas towards the seed located on the lid).
Referring to claim 9, the combination of Kim et al and Mueller et al teaches the crucible comprises an ejection column element 20 extending partially between the bottom and the top section of the crucible, wherein the ejection column element comprises the at least one nozzle (Mueller Fig 4 shows tube 20 extending above source material with an opening at the top of the tube).
Referring to claim 10, the combination of Kim et al and Mueller et al teaches the ejection column element is coupled with a fluid interface formed in the bottom of the crucible (Mueller Fig 4 shows tube 20 extending from the floor of the crucible).
Referring to claim 11, the combination of Kim et al and Mueller et al teaches the crucible comprises an injection interface (tube 20) for injecting a fluid, wherein the injection interface is coupleable to a pressure regulating valve for regulating a pressure inside the inner volume, which would be coupleable to a valve. Furthermore, the combination of Kim et al and Mueller et al teaches controlling the amount of added gas ( Mueller et al [0036]); therefore valves would have been obvious to one of ordinary skill in the art at the time of filing to control the flow of gases. 
Referring to claim 19, the combination of Kim et al and Mueller et al a source material consisting of one of a reaction fluid and an injection fluid in the crucible, wherein the source material is selected from one of the group consisting of solid phase material (Mueller teaches solid raw material source, and injecting gas).


Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2014/0366807), as applied to claim 1-6, 12-16, and 18-19 above, and further in view of Satoh et al (US 2010/0319614).
Kim et al teaches all of the limitations of claim 17, as discussed above, except a growth power enhancing device to enhancing the nucleation of a crystal on the deposition site, wherein the growth power enhancing device is selected from one of the group consisting of a plasma source, microwave source and a laser source.
In an apparatus for sublimation growth, Satoh et al teaches a reaction vessel 2 comprising a starting substrate 3 located at the top of the reaction vessel, a sublimation source 4 located at the bottom of reaction vessel, and laser light source 6 produces a laser beam output that is directed onto the starting substrate and a source material, wherein the laser beam removes a portion of the starting substrate from a grown crystal 8 (Fig 1-8, [0039]-[0070]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kim et al by providing a laser source, as taught by Satoh et al, to use a laser beam to separate the crystal to reduce costs and improve yield (Satoh [0067-[0070]).	It is noted that the combination of Kim et al and Satoh et al does not teach the laser beam (growth power enhancing device) to enhancing the nucleation of a crystal on the deposition site. This limitation merely recites an intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The combination of Kim et al and Satoh et al teaches a laser beam source; therefore, would be capable of the claimed intended use for enhancing nucleation.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Balakrishna et al (US 6,056,820) teaches a sublimation apparatus comprising a crucible and gas inlet (Abstract, Fig 4).
JP 2000-319098 teaches a sublimation apparatus with a gas inlet from (Fig 1, 4, 5, 6, and 7).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/           Primary Examiner, Art Unit 1714